t c memo united_states tax_court alvin victor bracey petitioner v commissioner of internal revenue respondent docket no filed date alvin victor bracey pro_se susan m pinner for respondent memorandum opinion gale judge respondent determined the following deficiencies in addition to and fraud penalties on petitioner's federal income taxes 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise continued deficiency dollar_figure big_number addition_to_tax sec_6651 fraud_penalty sec_6663 dollar_figure - - dollar_figure big_number year respondent also determined as an alternative to fraud that the underpayments for and are subject_to accuracy-related_penalties under sec_6662 and respondent has conceded the addition_to_tax under sec_6651 for and the fraud penalties and the parties have reached agreement with respect to each adjustment determined in the notice_of_deficiency however with certain exception sec_2 the parties dispute the applicability of the accuracy-related_penalties to the agreed adjustments thus the remaining issue for decision is whether petitioner is liable for accuracy-related_penalties under sec_6662 and with respect to the underpayment arising from certain of the agreed-upon adjustments continued indicated 2on brief respondent concedes that the sec_6662 penalty does not apply to the portion of the underpayment attributable to an adjustment involving petitioner's contributions to an individual_retirement_account and the portion of the underpayment attributable to adjustments involving schedule c mortgage interest_expenses respondent's position regarding the sec_6662 penalty with respect to the foregoing adjustments is not entirely clear to the extent respondent has not conceded these adjustments for purposes of sec_6662 we find on the basis of the record in this case that petitioner had reasonable_cause under sec_6664 with respect thereto some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in houston texas prior to and during the years in issue petitioner operated a wear lining business as a sole_proprietorship in which he developed and sold linings used in pneumatic handling systems that pulverize and transfer coal into coal-burning industrial boilers primarily in power plants petitioner visited customers in the north central and northeastern united_states to solicit orders for such wear linings arranged for their manufacture by a third party and subsequently supervised installation of the linings at a customer's plant the conduct of petitioner's business required extensive travel which petitioner estimated at big_number to big_number miles per year for recordkeeping in his wear lining business petitioner kept a copy of the invoices issued to a customer when an order was placed and then attached a copy of the check when payment was received on the invoice petitioner kept separate files for invoices awaiting payment and for paid invoices it was from these invoices that petitioner calculated the gross_receipts from the wear lining business reported on schedule c of his and returns he did not maintain any ledger or journal with respect to gross_receipts with respect to travel_expenses incurred in his wear lining business petitioner's recordkeeping consisted of a mileage log and a diary of appointments containing information regarding where he went with whom he spoke and the subject matter with respect to lodging petitioner did not have receipts to document his expenses instead he claimed lodging_expenses as a deduction for travel on his schedule c by using a per_diem estimate that he found in an internal_revenue_service publication in addition to the expenses_incurred in his wear lining business petitioner claimed schedule c deductions for expenses_incurred in connection with certain real_property acquisitions in florida sometime in petitioner acquired three properties in florida and had a house built on one of them with the intention of leaving the wear lining business and beginning a homebuilding business the remaining two lots were undeveloped when purchased by petitioner during the years in issue petitioner had the lots cleared and filled to meet elevations required by applicable flood laws and arranged for water service to one of them at some point in petitioner returned to the wear lining business and tried to rent the house in florida he obtained insurance coverage for the house based on its intended use as a rental property petitioner was not successful in finding a tenant in and eventually moved into the house himself on schedule c of his return petitioner deducted legal fees that he paid in connection with the purchase of the florida house on schedule c of his return petitioner deducted depreciation expense with respect to the house petitioner prepared and filed federal_income_tax returns for the years in issue without consulting an accountant or other tax professional we turn first to the applicability of the sec_6662 penalty we consider each agreed adjustment except as indicated supra note to determine whether the resulting portion of the underpayment is attributable to negligence or disregard of rules or regulations as provided in that section negligence for this purpose includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 respondent's determination of an accuracy-related_penalty is presumptively correct and petitioner bears the burden of proving the determination wrong rule a 109_tc_235 103_tc_711 85_tc_934 58_tc_757 in deciding whether the accuracy-related_penalty for negligence applies the test is whether there was a lack of due care or a failure to act prudently under the circumstances hitchins v commissioner supra thus the taxpayer must show that he acted reasonably and prudently and exercised due care in choosing the treatment of the items in issue 925_f2d_348 9th cir affg 92_tc_1 neely v commissioner supra pincite the sec_6662 penalty shall not in any event be imposed with respect to any portion of an understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 unreported gross_receipts in the notice_of_deficiency respondent determined that petitioner had unreported schedule c gross_receipts of dollar_figure in and dollar_figure in respondent now concedes that petitioner did not have any unreported gross_receipts in and the parties have stipulated that the unreported gross_receipts in were dollar_figure rather than dollar_figure citing sindik v commissioner tcmemo_1996_47 respondent contends that the underpayment arising from the unreported receipts is attributable to negligence because petitioner failed to keep adequate books_and_records in particular respondent argues that petitioner was negligent in keeping only invoices and in failing to maintain a ledger or journal in which he separately recorded information regarding his gross_receipts taxpayers are required to keep such records as are sufficient to establish the amount of gross_income required to be shown on the return sec_1_6001-1 income_tax regs the regulations further provide that negligence for purposes of sec_6662 and c includes any failure by the taxpayer to keep adequate books_and_records sec_1_6662-3 income_tax regs there is no requirement that a taxpayer maintain any specific type of ledger or journal so long as his overall recordkeeping is sufficient to establish the amount of his income petitioner's business required travel to such an extent that he essentially worked out of his automobile in the circumstances we are not persuaded that respondent's insistence on ledgers is realistic or appropriate petitioner's method of retaining his invoices in paid and unpaid categories was apparently adequate for as the parties have now stipulated that there was no underreporting of gross_receipts in that year as for petitioner failed to report dollar_figure of a total of dollar_figure in gross_receipts while the unreported amount is not inconsequential we are not persuaded that it constitutes either negligence which includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or disregard of rules or regulations which includes any careless reckless or intentional disregard sec_6662 we believe that petitioner was making a reasonable though flawed attempt to keep track of his gross_receipts in the circumstances respondent's reliance on sindik v commissioner supra is misplaced the taxpayer in that case kept no records at all which we found was a failure to make any reasonable attempt to comply and therefore negligent here we find that the underpayment arising from the unreported gross_receipts in is not subject_to the accuracy-related_penalty provided in sec_6662 lodging_expenses in the notice_of_deficiency respondent completely disallowed petitioner's claimed travel_expenses for his wear lining business in the amounts of dollar_figure and dollar_figure for and respectively respondent now concedes that the claimed amounts are allowable except to the extent of lodging_expenses of dollar_figure in and dollar_figure in respondent argues for the negligence_penalty because petitioner failed to substantiate the lodging_expenses as required by sec_274 the parties' dispute centers on petitioner's failure to produce receipts for his claimed lodging_expenses petitioner testified credibly that he maintained a diary of his business travel in which he recorded his appointments including time place substance of the discussion and follow-up petitioner concedes however that he did not use actual receipts to calculate the lodging_expenses claimed but instead used a per_diem amount that he obtained from an irs publication we take judicial_notice of irs publication your federal_income_tax which the agency published for use in preparing returns in a section specifically devoted to the records required to support deductions for business travel the publication states documentary_evidence documentary_evidence is required to support all lodging_expenses however see per_diem_allowance or reimbursement earlier while traveling away from home irs pub ch pincite the parenthetical refers the reader to that portion of the publication where a procedure for accounting for expenses including lodging_expenses on the basis of a per_diem amount rather than actual expenditures is explained while it is true that as a self-employed_individual petitioner was not eligible to use the per_diem method the publication is not exceedingly clear on this point and we accept that petitioner could have misunderstood this based on the language quoted above we note in this regard that in the most recent version of publication your federal_income_tax of which we also take judicial_notice the section on documentary_evidence has been substantially revised to make clearer the limited circumstances in which the per_diem method may be used for lodging_expenses documentary_evidence you generally must have documentary_evidence such as receipts canceled checks or bills to support your expenses however this evidence is not needed if any of the following apply you have meals or lodging_expenses while traveling away from home for which you account to your employer under an accountable_plan and you use a per_diem_allowance method that includes meals and or lodging irs pub ch pincite sec_1_6664-4 income_tax regs as effective for the years in issue provides that reasonable_cause for purposes of the accuracy-related_penalties includes an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer in these circumstances we believe that petitioner's use of a per_diem method to calculate his lodging_expenses was an honest misunderstanding constituting reasonable_cause under sec_6664 thus the underpayments arising from the disallowed travel_expenses are not subject_to accuracy-related_penalties under sec_6662 or employee benefit program petitioner has conceded that he is not entitled to a dollar_figure deduction claimed on schedule c of his return for employee benefit programs respondent contends that the amount represents petitioner's medical_expenses that were not deductible on schedule a because they did not exceed percent of adjusted_gross_income see sec_213 and asserts that a sec_6662 penalty is appropriate because the deduction had no basis in law or fact petitioner offered no explanation or argument with respect to the deduction or the penalty on this record we find that the underpayment arising from this disallowed deduction is subject_to the accuracy-related_penalty under sec_6662 interest_expense on schedule c of his return petitioner claimed interest_expenses of dollar_figure for mortgage and dollar_figure for other with respect to the first amount petitioner now concedes that it is not allowable as a deduction in petitioner admitted that this interest was paid_by him in and offered by way of explanation that he did not have his bank statement available in time to claim the amount on his return and so he claimed it on his return we find this constitutes disregard of rules or regulations within the meaning of sec_6662 with respect to other interest of dollar_figure the parties have stipulated that petitioner is not entitled to any deduction on schedule c for other interest but instead is entitled to a mortgage interest_deduction of dollar_figure on schedule a of his return petitioner has offered no explanation for the dollar_figure in claimed interest to which he now concedes he is not entitled in the absence of any substantiation for this amount we find that the underpayment arising from its disallowance is attributable to negligence sec_1_6662-3 income_tax regs legal expenses petitioner claimed dollar_figure in legal expenses in schedule c of his return to which the parties now stipulate he was not entitled the amount represents legal fees petitioner paid in connection with the purchase of a house in florida as part of his efforts to commence a homebuilding business petitioner now concedes that the amounts should have been capitalized and added to the basis of the house petitioner did not seek any professional advice with respect to taking the deduction we believe in any event that the rules with respect to the treatment of legal fees incurred in connection with the purchase of real_estate are relatively simple and clear thus we do not find reasonable_cause for the error under sec_6664 on this record we sustain respondent's determination that the underpayment arising from this disallowed deduction is subject_to an accuracy-related_penalty under sec_6662 depreciation petitioner claimed dollar_figure of depreciation on schedule c of his return to which the parties now stipulate he was not entitled the amount represents depreciation claimed with respect to the house petitioner purchased in florida in petitioner held the house throughout attempted to rent it and obtained insurance designed to provide coverage for a rental he was unsuccessful in renting the house and eventually moved into it himself although the record does not disclose when respondent asserts that it was negligent for petitioner to depreciate a house that he never rented and into which he eventually moved we think petitioner's negligence depends upon whether given the circumstances he reasonably believed that the property was depreciable sec_167 allows a depreciation deduction only if the property is either used in a trade_or_business or held_for_the_production_of_income the phrase held_for_the_production_of_income includes the expectation of gain from the disposition of property as well as recurring income such as rent 47_tc_120 in light of petitioner's other real_estate activities in florida we believe he originally acquired and held the house with the expectation of realizing gain upon its disposition we conclude that petitioner reasonably believed that the house was depreciable therefore he had reasonable_cause and acted in good_faith and the underpayment arising from the disallowed depreciation is not attributable to negligence sec_6662 sec_6664 see rezazadeh v commissioner tcmemo_1996_245 affd without published opinion 132_f3d_36 7th cir miscellaneous expenses the following chart lists various additional expenses claimed by petitioner on schedule c for and that were challenged by respondent the second column shows the amount to which the parties have stipulated that petitioner is entitled the third column shows the amounts originally claimed by petitioner on his returns and the fourth column shows the difference ie the amount petitioner claimed to which he now concedes he is not entitled expense stipulated claimed difference dollar_figure taxes big_number taxes utilities big_number miscellaneou sec_1 big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number 1aggregate figure for legal fees utilities insurance and rent with respect to all amounts in the fourth column respondent contends on brief that there was no substantiation petitioner has offered no explanation with respect to the amounts he concedes were claimed improperly in the absence of any substantiation for these amounts we find that the underpayment arising from their disallowance is attributable to negligence sec_1_6662-3 income_tax regs substantial_understatement of tax alternatively respondent determined that the accuracy- related penalty applies due to a substantial_understatement_of_income_tax pursuant to sec_6662 sec_6662 provides that a substantial_understatement occurs when the understatement_of_tax exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return generally the understatement is the amount of tax required to be shown on the return over the amount of tax imposed which is shown on the return reduced by that portion of the understatement attributable to i the tax treatment of an item for which there was substantial_authority or ii an item with respect to which the relevant facts affecting its treatment were adequately disclosed on the return or in a statement attached thereto sec_6662 and b petitioner has not provided any authority for the positions taken on his returns petitioner argues for relief from penalties because he made full disclosure when audited of all the facts and circumstances surrounding the various entries on his return petitioner misunderstands and does not meet the requirement of sec_6662 which is that disclosures be on the return or a statement attached thereto petitioner made no such disclosure see sec_1 a income_tax regs accordingly there is no reduction in the understatement the question of whether there is a substantial_understatement_of_income_tax thus depends upon the amount of the understatement which will be addressed in the rule computation the understatement shall not include any portion of the underpayment for which we have herein found there was reasonable_cause under sec_6664 we have considered all other arguments made by petitioner and found them to be either irrelevant or without merit to reflect the foregoing and concessions decision will be entered under rule
